HOLT, District Judge.
The reasoning of the referee in this case appears, at first view, quite plausible. A trustee defending a reclamation proceeding apparently occupies quite a different relation toward the reclaiming creditor from what he does toward the body of general creditors. But I think, upon consideration, that the provisions of sections 47 and 49 of the bankrupt act (Act July 1, 1898, c. 541, 30 Stat. 557, 558 [U. S. Comp. St. 1901, p. 3439]) give .any person interested in any bankrupt estate an absolute statutory right to the inspection of all accounts and papers of the trustee, and to be furnished with any information concerning the bankrupt estate which the trustee has. It might often happen that the bankrupt’s papers would furnish the only evidence to support the reclaiming creditors’ claim. It is not the duty of a trustee to resist every reclamation proceeding. It is his duty to investigate every such claim, and to resist those that ought to be resisted, and I think that a reclaiming creditor has the same rights as any other creditor in a bankruptcy proceeding to inspect all the accounts and papers.
My conclusion is that the referee’s order under review should be reversed.